Exhibit 10.154

CONFIDENTIAL

FOURTEENTH AMENDMENT TO CONTRACT FOR ALASKA ACCESS SERVICES


This FOURTEENTH AMENDMENT TO THE CONTRACT FOR ALASKA ACCESS SERVICES
(“Fourteenth Amendment”) is entered into effective as of May 15, 2008
(“Effective Date”), by and between GENERAL COMMUNICATION, INC. and its
indirectly, wholly-owned subsidiary, GCI COMMUNICATION CORP., both Alaska
corporations (together, “GCI”) with offices located at 2550 Denali Street, Suite
1000, Anchorage, Alaska 99503-2783 and MCI COMMUNICATIONS SERVICES, INC., d/b/a
VERIZON BUSINESS SERVICES (successor-in-interest to MCI Network Services, Inc.,
which was formerly known as MCI WORLDCOM Network Services (“Verizon”) with
offices located at 1133 19th Street N.W. Washington, D.C. 20036 (GCI with
Verizon, collectively the “Parties,” and individually, a “Party”).


RECITALS


WHEREAS, GCI and Verizon entered into that certain Contract for Alaska Access
Services dated January 1, 1993 (“Original Agreement”), as amended by (i) the
First Amendment to Contract for Alaska Access Services dated as of March 1,
1996, (ii) the Second Amendment to Contract for Alaska Access Services dated as
of January 1, 1998, (iii) the Third Amendment to Contract for Alaska Access
Services dated as of March 1, 1998, (iv) the Fourth Amendment to Contract for
Alaska Access Services dated as of January 1, 1999, (v) the Fifth Amendment to
Contract for Alaska Access Services dated as of August 7, 2000, (vi) the Sixth
Amendment to Contract for Alaska Access Services dated as of February 14, 2001,
(vii) the Seventh Amendment to Contract for Alaska Access Services dated as of
March 8, 2001, (viii) the Eighth Amendment to Contract for Alaska Access
Services dated as of July 1, 2003, (ix) the Ninth Amendment to Contract for
Alaska Access Services dated as of January 23, 2005, (x) the Tenth Amendment to
Contract for Alaska Access Services dated as of May 1, 2006, (xi) the Eleventh
Amendment to Contract for Alaska Access Services dated as of January 1, 2007,
(xii) the Twelfth Amendment to Contract for Alaska Access Services dated as of
December 13, 2007 and (xiii) the Fourteenth Amendment to Contract for Alaska
Access Services dated as of December 21, 2007 (collectively, “Agreement”) which
set forth the general terms and conditions under which GCI provides certain
telecommunications services to Verizon; and


WHEREAS, the Parties desire to further modify the Agreement in accordance with
the terms and conditions set forth herein.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:


I.  Term.  The following shall be added to the end of the existing text of
Section 3, Term, in the Agreement:


“The term for the services for FTS2001 Service shall expire on June 30, 2010,
unless the GSA terminates the GSA FTS2001 Bridge  Contract between MCI and the
GSA.  In the event that either (i) the GSA terminates the GSA FTS2001 Bridge
Contract between MCI and the GSA or (ii) the term of the GSA FTS2001 Bridge
Contract expires, MCI may terminate the FTS2001 Services without
liability.  Such MCI termination shall be effective as of the date that the GSA
FTS2001 Bridge Contract either terminates or expires, as applicable.”


1

--------------------------------------------------------------------------------


 
II.           Effect of Amendment.  All other terms and conditions of the
Agreement not expressly modified by this Fourteenth Amendment shall remain in
full force and effect.  The Parties hereby affirm and agree such terms remain
binding.


III.           Further Assurances.  The Parties shall cooperate in good faith,
and enter into such other instruments and take such actions, as may be necessary
or desirable, to fully implement the intent of this Fourteenth Amendment.


IV.           Counterparts; Signatures.  This Fourteenth Amendment may be
executed in counterparts, each of which shall be deemed an original and both of
which shall constitute one and the same instrument.  When signed by each Party’s
authorized representative, a copy of facsimile of this Fourteenth Amendment
shall have the same force and effect as one bearing an original signature.


V.           Entire Agreement.  This Fourteenth Amendment, together with the
Agreement, including exhibits hereto and other documents incorporated by
reference, contains the complete agreement of the Parties with regard to the
subject matter herein and supersedes and replaces all other prior contracts and
representations concerning its subject matter.  In the event of a conflict
between the terms of this Fourteenth Amendment and the Agreement, the terms of
this Fourteenth Amendment shall control.  Any further amendments to the
Agreement must be in writing and signed by authorized representatives of both
Parties.


IN WITNESS WHEREOF, the Parties hereto each acting with proper authority have
executed this Fourteenth Amendment as of the Effective Date.


MCI COMMUNICATIONS SERVICES, INC.


By: /s/ Peter H. Reynolds_______________


Printed Name: Peter H. Reynolds_________


Title: Director__________________________


GCI COMMUNICATION CORP.


By: /s/ Richard Westlund________________
Printed Name: Richard Westlund
Title: Senior Vice President & General Manager, Network Access Services


GENERAL COMMUNICATION, INC.


By: /s/ Richard Westlund _______________
Printed Name: Richard Westlund
Title: Senior Vice President & General Manager, Network Access Services


 


 
2

--------------------------------------------------------------------------------

 

